Exhibit 10.11

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of January 30, 2015, by and among OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 thereof or otherwise a
party thereto from time to time including Oxford in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”), and CERUS CORPORATION, a
Delaware corporation with offices located at 2550 Stanwell Drive, Concord, CA
94520 (“Borrower”).

RECITALS

A. Collateral Agent, Lenders and Borrower have entered into that certain Loan
and Security Agreement dated as of June 30, 2014 (as may be amended from time to
time, the “Loan Agreement”).

B. Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C. Borrower, Collateral Agent and Lenders have agreed to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement.

2.1 Section 2.5(d) (Lenders’ Expenses). Section 2.5(d) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(d) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due; provided that expenses for the
initial documentation and negotiation of this Agreement and the Closing Items
(as defined in the Post Closing Letter) incurred in excess of One Hundred
Thousand Dollars ($100,000.00) are subject to the approval of Borrower.”

3. Limitation of Amendment.

3.1 The amendment set forth in Section 2 above is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



--------------------------------------------------------------------------------

4. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

5. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of this Amendment by each
party hereto.

[Balance of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC By:  

/s/ Mark Davis

Name:   Mark Davis Title:   Vice President – Finance, Secretary and Treasurer

 

BORROWER: CERUS CORPORATION By:  

/s/ Kevin D. Green

Name:   Kevin D. Green Title:   VP Finance and CFO

[Signature Page to First Amendment to Loan and Security Agreement]